DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 11/21/22 with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11-12, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20150353199 A1) in view of Firner (US 2132529 A).
For claim 1, Campbell discloses an aircraft fuselage, comprising:
at least two keel beams Fig. 2A-2B: on each side, 204b and foremost beam 206 each having a first portion 204b and a second portion foremost beam 206, the second portion positioned at an angle to the first portion vertical beam 206 at a 90 degree angle to 204b; and
at least two roof beams Fig. 2A-2B: on each side, 204a each coupled to the respective second portion of the keel beam foremost vertical beam 206, wherein the roof beam is coplanar with the first and second portions of the keel beam shown in Fig. 1D, wherein the at least two roof beams are parallel with one another Fig. 1D and disposed proximate upper corners of the fuselage Fig. 1C: roof beams extend to upper corners of fuselage 102, and wherein the keel beams and the roof beams extend to one or more tail wings mounted on the fuselage shown in Figs. 1C-1D, but fails to disclose that the first portion and the second portion formed from a single, continuous material.
However, Firner teaches an aircraft fuselage Figs. 1-4 comprising a roof beam 9 and keel beam 10 and 12 having a first portion 10 and a second portion 12, the roof beam, first portion, and the second portion formed from a single, continuous material, the second portion positioned at an angle to the first portion Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”. Additionally, Firner teaches that it is known to alternatively construct a roof and keel beam from either several members or from a single material Col 2, lines 5-7: “This frame A, however, may be formed of several connected members, as desired”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by constructing the roof beam and the first and second portions of the keel beam as a single, continuous material as disclosed by Firner. One of ordinary skill in the art would have been motivated to make this modification to reduce weight minimizing the connectors necessary to attach separate pieces, for increased structural strength, and manufacturing cost savings.
For claim 2, Campbell as modified discloses the aircraft fuselage of claim 1, wherein the first portion and the second portion of the keel beam and the roof beam are formed from a single, continuous material as modified, roof beam and both portions of the keel beam are formed as a single, continuous material.
For claim 3, Campbell as modified discloses the aircraft fuselage of claim 1, wherein the second portion of the keel beam is fixedly coupled to the roof beam so that the roof beam does not move relative to the keel beam Fig. 2B: fixedly coupled at corner 220.
For claim 9, Campbell discloses an aircraft fuselage, comprising:
a first keel beam Fig. 2A-2B: left side, 204b and foremost beam 206 and roof beam Fig. 2A-2B: left side, 204a pair; and
a second keel beam Fig. 2A-2B: right side, 204b and foremost beam 206 and roof beam Fig. 2A-2B: right side, 204a pair,
wherein each keel beam and roof beam pair is positioned on a single butt line on opposite corners of an aircraft fuselage Figs. 1C-1D, having a first portion 204b and a second portion foremost beam 206, wherein the second portion is configured at an angle to the first portion vertical beam 206 at a 90 degree angle to 204b, wherein the roof beam is coupled to the second portion of the keel beam foremost vertical beam 206, wherein the roof beams are coplanar with the first portion and the second portion of each corresponding keel beam shown in Fig. 1D, wherein the at least two roof beams are parallel with one another Fig. 1D, and wherein the keel beams and the roof beams extend to one or more tail wings mounted on the fuselage shown in Figs. 1C-1D, but fails to disclose that each keel beam comprises a single, continuous material.
However, Firner teaches an aircraft fuselage Figs. 1-4 comprising a roof beam 9 and keel beam 10 and 12 having a first portion 10 and a second portion 12, the roof beam, first portion, and the second portion formed from a single, continuous material, the second portion positioned at an angle to the first portion Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”. Additionally, Firner teaches that it is known to alternatively construct a roof and keel beam from either several members or from a single material Col 2, lines 5-7: “This frame A, however, may be formed of several connected members, as desired”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by constructing the roof beam and the first and second portions of the keel beam as a single, continuous material as disclosed by Firner. One of ordinary skill in the art would have been motivated to make this modification to reduce weight minimizing the connectors necessary to attach separate pieces, for increased structural strength, and manufacturing cost savings.
For claim 11, Campbell as modified discloses the aircraft fuselage of claim 9, wherein the first portion and the second portion of the keel beam and the roof beam are formed from the single, continuous material as modified, roof beam and both portions of the keel beam are formed as a single, continuous material.
For claim 12, Campbell as modified discloses the aircraft fuselage of claim 9, wherein the second portion of the keel beam is fixedly coupled to the roof beam so that the roof beam does not move relative to the keel beam Fig. 2B: fixedly coupled at corner 220.
For claim 16, Campbell as modified discloses the aircraft fuselage of claim 9, further comprising: a plurality of frames Fig. 2A: diagonal beams 208 coupled to the roof beams 204a and either the first portions or the second portions of corresponding keel beams first portions 204b.
For claim 17, Campbell discloses an aircraft fuselage, comprising:
two keel beams Fig. 2A-2B: on each side, 204b and rearmost vertical beam 206, each keel beam comprising a first portion 204b that is configured to define a floor of an aircraft as they are at the bottom in Fig. 2A and a second portion rearmost beam 206, as shown in Fig. 1C that is configured to define a tail section of an aircraft Fig. 1C rearmost vertical beam at the tail, wherein the second portion is positioned at an angle relative to the first portion vertical beam 206 at a 90 degree angle to 204b;
two roof beams Fig. 2A-2B: on each side, 204a, each roof beam coupled to the second portion rearmost vertical beam 206 of a corresponding keel beam at a point remote from the first portion roofbeam 204a coupled to second portion (rearmost vertical beam 206) at the upper-rear corner in Fig. 1C, remote from the first portion 204b, wherein each roof beam and a corresponding keel beam are positioned along a single butt line relative to an aircraft fuselage centerline Fig. 1D: each along a single butt line on the right and left; and
a plurality of frame members Figs. 2A-2B: beams 202, each frame member coupled to both keel beams at least indirectly coupled by vertical beams 206 and both roof beams 204a, and wherein the roof beams are coplanar with the first portion and the second portion of each corresponding keel beam shown in Fig. 1D, wherein the at least two roof beams are parallel with one another Fig. 1D and disposed proximate upper corners of the fuselage Fig. 1C: roof beams extend to upper corners of fuselage 102, and wherein the keel beams and the roof beams extend to one or more tail wings mounted on the fuselage shown in Figs. 1C-1D, but fails to disclose that each keel beam is formed as a single component having no joints.
However, Firner teaches an aircraft fuselage Figs. 1-4 comprising a roof beam 9 and keel beam 10 and 12 having a first portion 10 and a second portion 12, the roof beam, first portion, and the second portion formed as a single component having no joints Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”. Additionally, Firner teaches that it is known to alternatively construct a roof and keel beam from either several members or from a single material Col 2, lines 5-7: “This frame A, however, may be formed of several connected members, as desired”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by constructing the roof beam and the first and second portions of the keel beam as a single component having no joints as disclosed by Firner. One of ordinary skill in the art would have been motivated to make this modification to reduce weight minimizing the connectors necessary to attach separate pieces, for increased structural strength, and manufacturing cost savings.
For claim 20, Campbell as modified discloses the aircraft fuselage of claim 17, wherein the keel beam and a corresponding roof beam are formed as a single component from a single, continuous material as modified, roof beam and both portions of the keel beam are formed as a single, continuous material.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Firner, as above, further in view of Ellzey (US 3023860 A).
For claims 4-6, Campbell as modified discloses the aircraft fuselage of claim 1, but fails to disclose a slip joint that couples the roof beam to the keel beam and allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam.
However, Ellzey teaches a slip joint for use in “in the building of vehicle bodies, and fuselages, etc.” (Col 1, lines 12-13) and allows for angular and lateral and/or longitudinal alignment between the structures (Col 4, lines 1-3, “in the nature of a slip joint, to the end that the completed structure is not rigid or permanently formed hut is expansible and flexible”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by having the joint be a slip joint that allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam as disclosed by Ellzey. One of ordinary skill in the art would have been motivated to make this modification to allow for movement and alignment of the joined parts in order “that the outer skin or element thereof will not buckle or wrinkle” (Ellzey, Col 4, lines 6-7).
For claims 13-15, Campbell as modified discloses the aircraft fuselage of claim 9, but fails to disclose a slip joint that couples the roof beam to the keel beam in each keel beam and roof beam pair and allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam.
However, Ellzey teaches a slip joint for use in “in the building of vehicle bodies, and fuselages, etc.” (Col 1, lines 12-13) and allows for angular and lateral and/or longitudinal alignment between the structures (Col 4, lines 1-3, “in the nature of a slip joint, to the end that the completed structure is not rigid or permanently formed hut is expansible and flexible”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by having the joint be a slip joint that allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam in each pair as disclosed by Ellzey. One of ordinary skill in the art would have been motivated to make this modification to allow for movement and alignment of the joined parts in order “that the outer skin or element thereof will not buckle or wrinkle” (Ellzey, Col 4, lines 6-7).

Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Firner, as above, further in view of Lutz (US 20120034416 A1).
For claim 8, Campbell as modified discloses the aircraft fuselage of claim 1, but fails to disclose:
the keel beam having a C-shaped cross-section comprising a first web between first upper and lower flanges; the roof beam having a C-shaped cross-section comprising a second web between second upper and lower flanges; and each of the first and second webs having a plurality of holes.
However, Lutz teaches a beam having a C-shaped cross-section (Fig. 3, beam 3a) comprising a web (center portion) between upper and lower flanges (upper and lower portions); the web having a plurality of holes (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by having the I-beam of the keel beam and roof beam be shaped as a C-shaped beam with a plurality of holes as disclosed by Lutz. One of ordinary skill in the art would have been motivated to make this modification to provide a structure to handle the required loads with the profile geometry needed and holes for mounting other structures (Lutz, Para 0046, “Of course an increased stress capacity may be achieved by the integral forming of the pockets 6 in other profile geometries as well. In this context, frame elements 3 with I-shaped, Z-shaped or T-shaped cross sections, for example, are conceivable.”).
For claims 18-19, Campbell as modified discloses the aircraft fuselage of claim 17, but fails to disclose that each keel beam and each roof beam comprise a web portion between an upper flange and a lower flange, and wherein the web portion comprises a plurality of reinforced openings, with the web portion of each keel beam located on an opposite side relative to location of the web portion of a corresponding roof beam.
However, Lutz teaches a beam (Fig. 3, beam 3a) comprising a web (center portion) between upper and lower flanges (upper and lower portions); the web having a plurality of reinforced openings (Fig. 3, with rivets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Campbell by having the I-beam be shaped as a C-shaped beam with a plurality of holes, as disclosed by Lutz. Firner discloses the web portion of the keel beam being on an opposite side (the floor) as the web portion of the roof beam (the roof). One of ordinary skill in the art would have been motivated to make this modification to provide a structure to handle the required loads with the profile geometry needed and holes for mounting other structures (Lutz, Para 0046, “Of course an increased stress capacity may be achieved by the integral forming of the pockets 6 in other profile geometries as well. In this context, frame elements 3 with I-shaped, Z-shaped or T-shaped cross sections, for example, are conceivable.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647